Citation Nr: 0319560	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-21 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing 
loss, currently evaluated as noncompensable.

2.  The propriety of the initial evaluation for tinnitus, 
evaluated as 10 percent disabling from February 11, 2002.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.


REMAND

Notwithstanding the efforts of the RO to prepare them for 
appellate review, these claims must be remanded in order to 
ensure that they have been developed and adjudicated in 
accordance with all of the requirements of the Veterans 
Claims Assistance Act of 2000 (the VCAA), legislation enacted 
on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002).

The VCAA contains extensive provisions potentially affecting 
the adjudication of claims for VA benefits.  The statute 
significantly heightens VA's duties to assist the claimant in 
development of evidence and to provide notices pertinent to 
the claim.  Thus, the new statue enhances the previous rights 
of claimants.  

The VCAA applies to claims for VA benefits that were pending 
before VA as of the date of its enactment or filed 
thereafter.  See 38 U.S.C.A. § 5107 note (Effective Date and 
Applicability Provisions).  Because the claims presented on 
this appeal were filed in December 2001, they are subject to 
the new statute.

New regulations have been promulgated implementing the 
statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

Under the VCAA, VA has a duty to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice from VA must indicate which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Id.  Specific 
guidelines concerning the content of this notice are found in 
the implementing regulations.  See 38 C.F.R. § 3.159(b).  

In addition, the VCAA charges VA with a duty to assist the 
claimant with the development of evidence needed to decide 
the claim.

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  The implementing 
regulation prescribes the content of the notice that VA 
should give to a claimant if it is unable to obtain records 
pertinent to the claim.  38 C.F.R. § 3.159(e).  

The VCAA also requires VA to obtain a medical examination or 
opinion when such is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); see also 38 C.F.R. 
§ 3.159(c)(4).

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

It cannot be said that VA has discharged in this case its 
duty to obtain records pertinent to a claim.  

While the RO secured the veteran's service medical records, 
it did not secure private treatment records relevant to the 
claims the veteran has identified and as to which he has 
executed a release.  The veteran submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), in February 2002 in 
response to a January 2002 letter from the RO with which the 
authorization form was enclosed.  That letter, which 
constituted a notice under section 5103 of the VCAA stated, 
among other things, that the RO would attempt to secure any 
records that the veteran designated on that form.  On the 
executed VA Form 21-4142, the veteran designated treatment 
records concerning "hearing loss" that had been prepared in 
February 2002 by his physician, Ronald Hopkins, D.O.  It 
appears that Dr. Hopkins placed a note on the form containing 
his assessment of the veteran's current hearing disorders.  
However, that note is not a substitute for the treatment 
records themselves, which, if available, VA adjudicators are 
obligated to review in order to assess their significance for 
the claims and to determine whether they point to the need 
for additional development.  

In the notice of disagreement submitted in August 2002 
challenging the July 2002 rating decision, the veteran 
specifically urged that not only his service medical records 
but also his "current doctors records" be reviewed.  The 
Board finds that the veteran has not yet been afforded this 
review because the private medical records concerning hearing 
loss that he identified in his February 2002 VA Form 21-4142 
have not been obtained and associated with the claims file.  

Therefore, the case will be remanded in order that the 
medical records designated by the veteran in his February 
2002 VA Form 21-4142 may be obtained and associated with the 
claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1).  As these private medical records appear to be 
potentially relevant to all three claims, all three must be 
remanded.  It is emphasized that because entitlement to 
referral for extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is at issue, neither the claim for a greater 
initial evaluation of tinnitus nor the claim for an increased 
evaluation of left ear hearing loss may be decided without 
review of these records, if available.  Records of Dr. 
Hopkins concerning treatment of the veteran for hearing 
problems in addition to those identified by the veteran in 
February 2002 also should be sought.  If for some reason the 
RO concludes that it is unable to obtain Dr. Hopkins' 
treatment records, it should provide the veteran and his 
representative with appropriate notice.  See 38 C.F.R. 
§ 3.159(e).  

While the claims are in remand status, the RO should ask the 
veteran to identify outstanding medical records other than 
Dr. Hopkins', whether private or VA, and any other 
documentary evidence that he believes to be relevant to his 
claims concerning hearing impairment/tinnitus.  If the 
veteran identifies any such records, the RO should take 
appropriate action under the VCAA.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3); see also 38 C.F.R. § 3.159(e).  

Also, the RO should consider on remand whether other action 
on the claims, or any of them, is required under the VCAA.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and described 
in its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  In particular, the RO 
should consider, after performing the 
development requested in paragraph 2 
below, whether additional notice under 
section 5103 of the VCAA should be 
provided to the veteran and whether 
another VA medical examination is 
required to render a decision on any of 
the claims.  See 38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).  Any additional 
notice given, or action taken, under the 
VCAA must comply with the holdings of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

2.  The RO should write the veteran and 
ask him to identify or submit any 
additional pertinent evidence in support 
of his claims, including evidence 
pertinent to the issue of entitlement to 
referral of tinnitus and left ear hearing 
loss for extraschedular evaluation.  A 
copy of the RO's letter should be sent to 
the veteran's representative.  The 
veteran and his representative then 
should be given appropriate time to 
respond.

Then, the RO should attempt to secure (i) 
all records prepared by Ronald Hopkins, 
D.O., including those identified by the 
veteran in his February 2002 VA Form 21-
4142, concerning treatment of the veteran 
for any hearing/tinnitus problems, and 
(ii) any other records, including private 
and VA medical records, identified by the 
veteran that could be relevant to any of 
the claims concerning hearing/tinnitus 
impairment.  The RO should document in 
the claims file all attempts to secure 
this evidence, and provide appropriate 
notice to the veteran concerning records 
that could not be obtained.  

3.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
greater evaluations for tinnitus and left 
ear hearing loss and the claim of 
entitlement to service connection for 
right ear hearing loss.  The issue of 
entitlement to referral for 
extraschedular evaluation(s) must be 
considered.  All other theories of 
service connection to which the medical 
and lay evidence points should be 
considered.  If the decision of any of 
the claims is adverse to the veteran, the 
RO should provide him and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim(s), to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claims.  The veteran and his 
representative then should be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

